                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

                                                     )
NAUTILUS INSURANCE COMPANY,                          )
               Plaintiff,                            )
                                                     )
v.                                                   )         CIVIL ACTION NO: 18-CV-411
                                                     )
KRESGE WESTMINSTER, LLC,                             )
PROJO WESTMINSTER, LLC,                              )
WILLIAM THIBEAULT, DANIEL DWYER                      )
and BLADIMIR HERNANDEZ,                              )
                Defendants.                          )


       STIPULATION OF PLAINTIFF NAUTILUS INSURANCE COMPANY AND
                    DEFENDANT BLADIMIR HERNANDEZ


        Now    come       the    Plaintiff,   Nautilus    Insurance     Company    and     defendant,

Bladimir Hernandez and hereby stipulate and agree that defendant Hernandez shall respond to

plaintiff’s interrogatories and document request on or before October 18, 2019.

Respectfully submitted,                                  Respectfully submitted,

BLADIMIR HERNANDEZ,                                      NAUTILUS INSURANCE COMPANY,

By his attorneys,                                        By its attorneys,
PANNONE LOPES DEVEREAUX &
O’GARA LLC                                               MORRISON MAHONEY LLP

/s/ William E. O’Gara                                    /s/ Mark T. Nugent
/s/ Patrick J. McBurney                                  /s/ Thomas M. Robinson

William E. O’Gara, #4257                                 Mark T. Nugent, #2637
Patrick J. McBurney, #9097                               Thomas M. Robinson, #6193
Pannone Lopes Devereaux & O’Gara LLC                     Ten Weybosset Street, Suite 900
Northwoods Office Park, Suite 215N                       Providence, RI 02903
1301 Atwood Avenue                                       (401) 331-466
Johnston, RI 02919                                       (401) 351-4420 (Fax)
(401) 824-5100
(401) 824-5123 (Fax)




835053v.1
                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the EFC System will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
this 25th day of September, 2019.


                                                      /s/ Thomas M. Robinson




                                                -2-
835053v.1
